EXHIBIT 10.39
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Deferred Stock Unit Award Notice — Employees
This Deferred Stock Unit Award Notice is intended to set forth the terms and
conditions on which a Deferred Stock Unit Award has been granted under the
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan. Set forth below are the
specific terms and conditions applicable to this Deferred Stock Unit Award.
Attached as Exhibit A are its general terms and conditions.

          Deferred Stock Units        
Effective Date
  3/15/2011   3/15/2011
Class of Shares*
  Common   Common
No. of Awarded Units*
       
Compensation for Service as
  Employee   Employee
[Director or Employee]
       
Vesting Date*
  3/15/2014   3/15/2014
Performance Vesting Conditions
  See Appendix B to Exhibit A   See Appendix B to Exhibit A
Settlement Date*
  3/15/2014   3/15/2017
Medium of Settlement
  Shares of Common Stock   Shares of Common Stock
Voting Rights
  None prior to Settlement Date   None prior to Settlement Date
Dividend Equivalent Rights
       
     Vested Units
  Yes   Yes
     Unvested Units
  Yes   Yes

 

*   Subject to adjustment as provided in the Plan and Exhibit A.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Deferred Stock Unit Award upon the specified terms and conditions,
and the Award Recipient acknowledges receipt of this Deferred Stock Unit Award
Notice, including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.

              Hudson City Bancorp, Inc.   Award Recipient    
 
           
By
           
 
 
 
Ronald E. Hermance, Jr.  
 
Print Name:    
 
  Chairman and Chief Executive Officer        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Deferred Stock Unit Award Notice
General Terms and Conditions
     Section 1. Size and Type of Award. A Deferred Stock Unit (a “Unit”)
represents a right to receive one share of Common Stock, par value $.01 per
share, (a “Share”) of Hudson City Bancorp, Inc. (the “Company”), or, to the
extent provided in the Award Notice, as defined below, a monetary value equal to
the Fair Market Value of a Share, on a specified future date if certain
conditions have been satisfied. The number of Units awarded to you (the “Awarded
Units”) is shown on the Deferred Stock Award Notice to which these General Terms
and Conditions are attached (the “Award Notice”). Units may be awarded as
compensation for service either an a non-employee director or as an officer or
employee of the Company or certain affiliates. The Award Notice states the
services for which you have been awarded the Awarded Units.
     Section 2. Vesting and Transfer Restrictions.
     (a) Vesting Dates. The Vesting Dates for your Awarded Units are specified
on the Award Notice.
     (b) Vesting Conditions. There are conditions you must satisfy before your
Deferred Stock Unit Award will vest:
     (i) As a general rule, you must remain in the continuous service of the
Company, Hudson City Savings Bank or an affiliate of the Company by which you
are employed or for which you perform services as a non-employee (your
“Employer”) through a Vesting Date shown in this Award Notice in order to be
vested in the Awarded Units that vest on that date (“Service Conditions”).
     (ii) Any Performance Condition(s) specified in this Deferred Stock Unit
Award Notice must be met as of the end of their respective Performance
Measurement Period(s) as determined by the Committee on the basis of such
evidence as it deems appropriate (“Performance Conditions”).
As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Deferred Stock Units will be
nonforfeitable.
     (c) Accelerated Vesting.
     (i) In the event of your termination due to death, Disability (as defined
in the Plan) or Retirement (as defined in the Plan), you will be deemed to have
satisfied any Service Condition applicable to Awarded Units that have not
previously vested or been forfeited. If the applicable Performance Conditions
are satisfied, whether before or after your termination of service, the Awarded
Units will be fully vested.
     (ii) In addition, in the event of a Change in Control (as defined in the
Plan), any applicable Performance Conditions for which the Performance
Measurement Period has not concluded will be deemed to have been achieved (or
achieved at the target level if more than one level of achievement has been
contemplated) as of the date of the Change in Control and the Awarded Units will
be deemed to have satisfied any applicable Service Condition upon your
subsequent discharge without Cause (as defined in the Plan) or your resignation
with Good Reason prior to the applicable Vesting Date. You will be considered to
have Good Reason for a voluntary resignation if the effective date of
resignation occurs within ninety (90) days after any of the following: (a) the
failure of your Employer (whether by act or omission of its Board of Directors,
or otherwise) to appoint or re-appoint or elect or re-elect you to the
position(s) which you held immediately prior to the Change in Control (other
than to any such position as an officer of its Board of Directors), or to a more
senior office; (b) if you are or become a member of the Board of Directors of
your Employer, the failure of the shareholders (whether in an election in which
you stand as a nominee or in an election where you are not a nominee) to elect
or re-elect you to membership at the expiration of your term of membership,
unless such failure is a result of your refusal to stand for election; (c) a
material failure by your Employer, whether by amendment of its certificate of
incorporation or organization, by-laws, action of its Board of Directors or
otherwise, to vest in you the functions, duties, or responsibilities prescribed
in an employment or retention agreement (other than such functions, duties or
responsibilities associated with a position as an officer of the Board of
Directors); provided that you shall have given notice of such failure to the
Company and your Employer and your Employer has not fully cured such failure
within thirty (30) days after such notice is deemed given; (d) any reduction of
your rate of base salary in effect from time to time, whether or not material,
or any failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of your compensation as and when due;
(e) any change in the terms and conditions of any compensation or benefit
program in which you participate which, either individually or together with
other changes, has a material adverse effect on the aggregate value of your
total compensation package, disregarding for this purpose any change that
results from an across-the-board reduction that affects all similarly situated
employees in a similar manner; provided that you shall have given notice of such
material adverse effect to the Company and your Employer, and your Employer has
not fully cured such failure within thirty (30) days after such notice is deemed
given; (f) any material breach by your Employer of any material term, condition
or covenant contained in an employment or retention agreement; provided that you
shall have given notice of such material breach to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (g) a change in your principal
place of employment, without your consent, to a place that is not the principal
executive office of your Employer or a relocation of your Employer’s principal
executive office to a location that is both more than twenty-five (25) miles
away from your principal residence and more than twenty-five

 



--------------------------------------------------------------------------------



 



(25) miles away from the location of your Employer’s principal executive office
on the date of the Change in Control; or (h) if you are the Chief Executive
Officer of the Company immediately prior to the Change in Control, any event or
series of events that results in your ceasing to be the Chief Executive Officer
(or most senior executive officer, however denominated) of a successor company
(I) whose common equity securities are traded on a national securities exchange
and (II) that is the owner of 100% of the outstanding common stock of Hudson
City Savings Bank or its successor and (III) that is not controlled (within the
meaning of the federal Change in Bank Control Act) by any other person or
entity.
     (c) Forfeitures. If you terminate service with the Company prior to a
Vesting Date, you will forfeit any Awarded Units that are scheduled to vest on
that Vesting Date, except to the extent the accelerated vesting provisions
apply. When you forfeit Awarded Units, all of your interest in the Awarded Units
and any related Dividend Equivalents will be canceled without consideration.
     (d) Definition of Service. For purposes of determining the vesting of your
Awarded Units, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Hudson City Savings Bank.
     (e) Transfer Restrictions.
     (i) General Rule. As a general rule, you may not sell, assign, transfer,
give away, pledge or hypothecate, directly or indirectly, in any manner, your
rights to Deferred Stock Units and any related Dividend Equivalents.
     (ii) Beneficiaries. You may designate a Beneficiary to receive any Awarded
Units that vest on account of your death. To name a Beneficiary, complete the
attached Appendix A and file it with the Corporate Secretary of Hudson City
Bancorp, Inc.
     (iii) Testamentary Transfers. In the absence of an effective Beneficiary
designation, your Awarded Units may be transferred upon your death by will or
the laws of descent and distribution.
     Section 3. No Dividend or Voting Rights; Dividend Equivalents.
     (a) Awarded Units represent a contingent right to receive Shares in the
future. They do not represent a current interest in issued and outstanding
Shares. Therefore, your Awarded Units do not carry voting rights or entitle you
to receive dividends.
     (b) If and to the extent stated in the Award Notice, you have been awarded
Dividend Equivalents with respect to your vested and/or unvested Awarded Units.
If you have been awarded Dividend Equivalents with respect to unvested Awarded
Units, you will receive a monetary payment, for each Awarded Unit, equal to the
cash dividend payable with respect to one Share for each dividend record date
that occurs after the Effective Date and prior to the date on which all
applicable Service Conditions and Performance Conditions have been (or are
deemed to have been) satisfied. This payment will be made on or as soon as
practicable after the date on which all applicable Service Conditions and
Performance Conditions have been (or are deemed to have been) satisfied. If you
have been awarded Dividend Equivalents with respect to vested Awarded Units, you
will receive a monetary payment, for each Awarded Unit, equal to the cash
dividend payable with respect to one Share for each dividend record date that
occurs after the date on which all applicable Service Conditions and Performance
Conditions have been (or are deemed to have been) satisfied and prior to the
Settlement Date. These payments will be made at or about the same time as the
corresponding dividend is paid to shareholders of record.
     Section 4. Settlement of Awarded Units.
     (a) The Settlement Date for your Awarded Units is shown on the Award
Notice. On the Settlement Date, each of your outstanding and vested Awarded
Units will, automatically and without any action on your part, be converted into
one Share (if the Award Notice states that Shares are the medium of settlement)
or a monetary payment equal to the Fair Market Value of a Share on the
Settlement Date (if the Award Notice states that cash is the medium of
settlement). The Awarded Units will be canceled and the Shares (or, if
applicable, monetary payments) into which they have been converted will be
transferred to you or at your direction. On and after the record date for this
transfer, any Shares transferred will have the same voting and dividend rights
applicable to other issued and outstanding Shares. If a Change in Control occurs
prior to the Settlement Date, each Awarded Unit whose Settlement Date has not
occurred will be converted into a monetary payment equal to the value of a Share
immediately prior to the Change in Control (as determined by the Committee),
which payment shall accrue interest, to be credited and compounded quarterly
during the period beginning on the date of the Change in Control and ending on
the Settlement Date, at the highest rate of interest paid by the Bank or its
successor during the quarter on any certificate of deposit.
     (b) If a Change in Control (as defined in the Plan) occurs and such a
Change in Control also constitutes a “change in ownership or effective control”
of your “service recipient” or a “change in ownership or effective control” of
“a substantial portion of the assets” of your “service recipient” (in each case
as defined in section 409A of the Internal Revenue Code of 1986 and the
regulations thereunder) then the Settlement Date for each Awarded Unit shall be
accelerated to the date of the Change in Control or the date on which the
applicable Service Conditions and Performance Conditions are (or are deemed to
be) satisfied, whichever is earlier.
     (c) If your service terminates due to death or Disability (as defined in
the Plan), then the Settlement Date of your Awarded Units shall be accelerated
to the date of your termination or the date on which the applicable Service
Conditions and Performance Conditions are (or are deemed to be) satisfied,
whichever is earlier.

 



--------------------------------------------------------------------------------



 



     Section 5. Taxes. The Company’s obligation to deliver Shares in settlement
of the Awarded Units is conditioned on your making arrangements satisfactory to
the Company for the funding and remittance to the applicable authorities of any
and all federal, state and local taxes required to be withheld and remitted at
the source. The Company, in its discretion, may require that funds needed to
satisfy minimum required federal, state and local income and payroll tax
withholding be obtained by disposition to the Company, on the Settlement Date,
of Shares issued in settlement of vested Awarded Units having a Fair Market
Value equal to the amount of tax required to be withheld. All monetary payments
made under this Award Notice are subject to applicable federal, state and local
withholding requirements.
     Section 6. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:
     If to the Company:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     If to the Recipient, to the Recipient’s address as shown in the Company’s
records.
     Section 7. Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and you and the Company’s and
your respective heirs, successors and assigns.
     Section 8. Construction of Language. Whenever appropriate in the Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan, as amended from
time to time.
     Section 9. Governing Law. This Award Notice shall be construed,
administered and enforced according to the laws of the State of New Jersey
without giving effect to the conflict of laws principles thereof, except to the
extent that such laws are preempted by the federal law. The federal and state
courts located in Bergen County, New Jersey shall have exclusive jurisdiction
over any claim, action, complaint or lawsuit brought under the terms of the
Plan. By accepting any Awarded Units granted under this Award Notice, you, and
any other person claiming any rights under the Award Notice, agree to submit
yourself or himself, and any such legal action as you or he shall bring under
the Plan (whether or not related to this Award Notice or these Awarded Units),
to the sole jurisdiction of such courts for the adjudication and resolution of
any such disputes.
     Section 10. Clawback Policy. Notwithstanding anything in the Award Notice
to the contrary, The Awarded Units and any Shares or monetary payment delivered
in settlement thereof shall be subject to any clawback policy (or other policy
or procedure, however denominated, of similar import) that is adopted and in
effect on the Settlement Date.
     Section 11 Internal Revenue Code Section 409A Compliance. Notwithstanding
anything in this Award Notice or the Plan to the contrary, if any payment of
money or property in settlement of an Awarded Unit is payable, by its terms,
upon the separation from service of the Award Recipient who is, at the time of
separation from service, a “specified employee”, such payment shall not be made
prior to, and shall be deferred if necessary until, the earlier of the date
which is six months after separation from service and the date of the Award
Recipient’s death. For purposes of this section 11, the terms “separation from
service” and “specified employee” shall have the meanings assigned to them in
section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder.
     Section 12. Amendment. This Award Notice may be amended, in whole or in
part and in any manner not inconsistent with the provisions of the Plan, at any
time and from time to time, by written agreement between the Company and you. No
such amendment, however, shall be effective unless (a) it is designated as an
amendment and (b) it refers expressly to this Award Notice.
     Section 13. Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control except where
this Award Notice clearly indicates otherwise. In the event of any conflict
between the non-mandatory provisions of the Plan and the provisions of this
Award Notice, the provisions of this Award Notice shall control. By signing this
Award Notice, you acknowledge receipt of a copy of the Plan. You acknowledge
that you may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.

 



--------------------------------------------------------------------------------



 



Appendix A to Deferred Stock Unit Award Notice
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Beneficiary Designation Form — Deferred Stock Unit Award



     
GENERAL
INFORMATION
  Use this form to designate the Beneficiary(ies) who may receive Deferred Stock
Unit Awards that become vested at your death.
 
   
Name of Person
Making Designation:
   
 
   
BENEFICIARY
DESIGNATION
  Complete sections A and B. If no percentage of shares is specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

A. PRIMARY BENEFICIARY(IES). I hereby designate the following person(s) as my
primary Beneficiary(ies) under the Plan, reserving the right to change or revoke
this designation at any time prior to my death as to all outstanding Awarded
Units:

                    Name   Address   Relationship   Birthdate   Share  
 
                 
 
                 
 
                %
 
                 
 
                 
 
                 
 
                 
 
                 
 
                %
 
                 
 
                 
 
 
 
             
 
 
 
             
 
                %
 
                 
 
              Total = 100 %
 
                 

B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Awarded Units:

                    Name   Address   Relationship   Birthdate   Share  
 
                 
 
                 
 
                %
 
                 
 
                 
 
                 
 
                 
 
                 
 
                %
 
                 
 
                 
 
 
 
             
 
 
 
             
 
                %
 
                 
 
              Total = 100 %
 
                 

         
S
I
G
N
  H
E
R
E   I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Human Resources Dept. of Hudson City
Bancorp, Inc. prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Deferred Stock Unit Awards under the Hudson City Bancorp, Inc. 2006 Stock
Incentive Plan.

           
 
       
 
      Date  

Internal Use Only



                This Beneficiary Designation was received by the Human Resources
Dept. of Hudson City Bancorp, Inc. on the date indicated.     Comments

             
By
             

 
 
Authorized Signature  
 
Date      

 



--------------------------------------------------------------------------------



 



Appendix B to Deferred Stock Unit Award Notice
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Performance Vesting Conditions

  1.   The Performance Measurement Period is the period beginning March 15, 2011
and ending March 14, 2014.     2.   As of the last day of each calendar quarter
during the Performance Measurement Period and as of the last day of the
Performance Measurement Period, the Leverage Capital Ratio of Hudson City
Savings Bank, computed under the rules and regulations of the Office of Thrift
Supervision for computing and reporting regulatory capital ratios in effect on
March 15, 2011, shall not be less than 7.5%.

 